FILED
                                                                                     June 2, 2021
                                                                                     released at 3:00 p.m.
No. 20-0201 In re: A.P.                                                          EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA




WALKER, J., concurring.



                I concur wholeheartedly with the majority’s decision and write separately to

make some additional points in support of this well-reasoned opinion. The majority

properly holds that West Virginia Code § 49-4-604(c)(6) (2020) does not permit the

termination of parental, guardianship, or custodial rights to a child who is deceased at the

time of disposition. “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” 1



                Giving effect to a statute’s plain text and expressed purpose is precisely this

Court’s role in a system of separated powers. To the extent that this case presented a

tempting opportunity for this Court to adopt its own policy preferences over those expressly

chosen by the Legislature, the majority exercised appropriate restraint as



                [t]his Court does not sit as a superlegislature, commissioned to
                pass upon the political, social, economic or scientific merits of
                statutes pertaining to proper subjects of legislation. It is the
                duty of the Legislature to consider facts, establish policy, and
                embody that policy in legislation. It is the duty of this Court to
                enforce legislation unless it runs afoul of the State or Federal
                Constitutions. 2

       1
           Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).
       2
           Syl. Pt. 2, Huffman v. Goals Coal Co., 223 W. Va. 724, 679 S.E.2d 323 (2009).
                                                1
             Our analysis begins, and ends, with the text of the statute. When a child

abuse and neglect matter proceeds to disposition, 3 a circuit court may select from the

various dispositional alternatives listed in West Virginia Code § 49-4-604(c):



             (c) Disposition decisions. The court shall give precedence to
             dispositions in the following sequence:

             (1) Dismiss the petition;

             (2) Refer the child, the abusing parent, the battered parent or
             other family members to a community agency for needed
             assistance and dismiss the petition;

             (3) Return the child to his or her own home under supervision
             of the department;

             (4) Order terms of supervision calculated to assist the child and
             any abusing parent or battered parent or parents or custodian
             which prescribe the manner of supervision and care of the child
             and which are within the ability of any parent or parents or
             custodian to perform;

             (5) Upon a finding that the abusing parent or battered parent or
             parents are presently unwilling or unable to provide adequately
             for the child’s needs, commit the child temporarily to the care,
             custody, and control of the department, a licensed private child
             welfare agency, or a suitable person who may be appointed
             guardian by the court. . . .

             (6) Upon a finding that there is no reasonable likelihood that
             the conditions of neglect or abuse can be substantially
             corrected in the near future and, when necessary for the welfare
             of the child, terminate the parental, custodial and guardianship

      3
         In this case Petitioner (A.P.’s mother) entered a voluntary stipulation of
adjudication admitting that she neglected the child by subjecting him to drug abuse.
Petitioner tested positive for THC, barbiturates, and alcohol levels consistent with heavy
drinking during her pregnancy. Shortly after adjudication, the infant child A.P. died, and
the case proceeded to disposition the following year.
                                            2
              rights and responsibilities of the abusing parent and commit the
              child to the permanent sole custody of the nonabusing parent,
              if there be one, or, if not, to either the permanent guardianship
              of the department or a licensed child welfare agency. The court
              may award sole custody of the child to a nonabusing battered
              parent. . . .




              The majority rightly concludes that in determining the appropriate

disposition in an abuse and neglect proceeding, a circuit court may select from the first two

dispositional alternatives when the only child who is the subject of the petition is no longer

living. It may: 1) dismiss the petition outright under disposition one, or 2) refer the abusing

parent, battered parent or other family member to a community agency for assistance and

then dismiss the petition under disposition two. The other dispositional alternatives (three

through six) are simply not applicable when the only child who is named in the petition is

deceased as they concern the placement and future welfare of the child. 4 Unfortunately,

those matters are no longer relevant.



              Addressing the narrow issue presented, the majority correctly finds that the

circuit court erred in terminating Petitioner’s parental rights. This dispositional alternative,

six, must be supported by both a finding that there is “[n]o reasonable likelihood that

conditions of neglect or abuse can be substantially corrected” as well as a finding that




       4
         See In re Isaiah A., 228 W. Va. 176, 182, 718 S.E.2d 775, 781 (2010) (stating the
best interests of the child is the “polar star” by which decisions that affect children must be
made).
                                               3
termination is “necessary for the welfare of the child.” 5 By demonstrating that Petitioner

refused to participate with services to address her substance abuse issues, the Department

of Health and Human Resources (DHHR) met its burden of proof on the first prong of the

statute. But it could not meet the second prong because terminating Petitioner’s parental

rights is not necessary for the deceased infant’s welfare.



                Unable to anchor their preferred reading in the statutory text, the DHHR and

the child’s guardian ad litem seek refuge in extratextual considerations they believe support

the circuit court’s decision in this case. For instance, they argue that in the case of In re

I.M.K., this Court at least implied that disposition, including termination of parental rights,

may follow regardless of the status of the child(ren). 6 They ask us to find support in the


       5
           W. Va. Code § 49-4-604(c)(6).
       6
         In In re I.M.K., 240 W. Va. 679, 815 S.E.2d 490 (2018), this Court held that circuit
courts may proceed to adjudicate parents as abusive/neglectful when those children die as
a result of their abuse:

                        When an infant child is born alive and becomes the
                subject of an abuse and neglect petition, but the child dies
                during the pendency of the abuse and neglect proceedings, the
                matter may proceed to an adjudicatory hearing, and the
                presiding circuit court may make findings of fact and
                conclusions of law as to whether the subject child is an abused
                and/or neglected child and whether the respondents are abusing
                and/or neglectful as contemplated by W. Va. Code § 49-4-
                601(i) (2015) (Repl. Vol. 2015). The circuit court’s findings
                and conclusions regarding the existence of abuse and/or
                neglect must, however, be based upon the conditions alleged
                in the abuse and neglect petition and any amendments thereto.

In re I.M.K., 240 W. Va. 679, 815 S.E.2d 490, syl. pt. 2.
                                              4
overall purpose of abuse/neglect proceedings as well as the circuit court’s rationale that

termination of Petitioner’s parental rights can possibly give A.P.’s “life meaning and

importance well beyond his tender months.” They also point to collateral consequences

flowing from a termination of parental rights such as the possible protection of any future

children born to Petitioner citing the “aggravated circumstances” statute. 7 But those

considerations cannot prevail against Petitioner’s argument that dispositional alternative

six is no longer relevant when the sole child who is the subject of the petition is deceased.

The short answer to the DHHR and the guardian’s line of reasoning is that the Legislature

did not write the statute that way.



                Some may view today’s decision as unjust or callous considering the tragic

death of the infant child. But the available dispositional alternatives listed in the West

Virginia Code and the public policy concerns raised in this case are matters dedicated

exclusively to the wisdom of our Legislature, and I trust that it will act to change the statute

if the current plain language does not reflect its true intent. But judges should not add to,

remodel, or reformulate statutory terms based on our own views; we must respect our

proper constitutional role. 8




       7
        See W. Va. Code § 49-4-604(c)(7)(C) (“For purposes of the court’s consideration
of the disposition custody of a child pursuant to this subsection, the department is not
required to make reasonable efforts to preserve the family if the court determines: . . . (C)
The parental rights of the parent to another child have been terminated involuntarily[.]”).
       8
           As Justice Newsom stated,
                                               5
              It is noteworthy that our Legislature has specifically addressed one

significant collateral consequence in this area of law: abusive or neglectful parents’ ability

to inherit from their deceased children’s estates—often sizable in the event of a wrongful

death suit. 9 West Virginia Code § 42-1-11 (2019) sets forth circumstances where a parent




              my job, as a judge, isn’t to dispense “justice,” in the abstract,
              as I see fit. My role in our tripartite form of government is, as
              relevant here, to faithfully interpret and apply the laws that
              Congress has passed in accordance with the precedents that the
              Supreme Court has established. Sometimes I’ll like the results;
              sometimes I won’t. But adherence to the rule of law requires
              a certain outcome-blindness—or at least outcome-agnosticism.

In re Wild, 994 F.3d 1244, 1275-76 (11th Cir. 2021) (Newsom, J., concurring).
       9
         See Daniel Pollack & Gary L. Popham, Jr., "Wrongful Death" of Children in
Foster Care, 31 U. La Verne L. Rev. 25 (2009) (surveying wrongful death cases filed in
various states involving the death of children in foster care including a $20 million verdict
in the case of a baby whose death was linked to negligent foster care).

       In syllabus point two of White v. Gosiene, 187 W. Va. 576, 420 S.E.2d 567 (1992),
this Court recognized that damages recovered in a wrongful death action are distributed in
accordance with the laws of intestate succession when the decedent had no will:

                      “With regard to the distribution of a wrongful death
              settlement, W. Va. Code, 55-7-7 (1989), directs a judge to
              distribute the settlement in accordance with the decedent’s will
              or, if there be no will, in accordance with the laws of descent
              and distribution. Thus, the legislature has taken away the
              discretion of the court to allocate a greater share of wrongful
              death proceeds based on an individual’s degree of dependency,
              relationship, or loss, which existed prior to the 1989
              amendments to the Wrongful Death Act.” Syllabus Point 2,
              Arnold v. Turek, 185 W. Va. 400, 407 S.E.2d 706 (1991).
                                              6
may be barred from inheriting from his or her abused/neglected child under our laws of

intestate succession:



                (a) A parent is barred from inheriting from or through a child
                of the parent if: (1) The parent’s parental rights were
                terminated by court order and the parent-child relationship has
                not been judicially reestablished; or (2) the child died before
                reaching 18 years of age and there is clear and convincing
                evidence that immediately before the child’s death the parental
                rights of the parent could have been terminated under the law
                of this state other than this article on the basis of nonsupport,
                abandonment, abuse, neglect, or other actions or inactions of
                the parent toward the child. 10


                By providing that a parent may be barred from inheriting from an

abused/neglected child when “there is clear and convincing evidence that immediately

before the child’s death the parental rights of the parent could have been terminated[,]”11

the Legislature may have expressed its recognition that courts lack the statutory authority

to terminate parental rights to a child posthumously under West Virginia Code § 49-4-

604(c)(6). So, it addressed public policy concerns in the area of intestate succession and

granted the courts statutory authority to bar abusive/neglectful parents from inheriting in

the event they maltreated their child before his or her untimely death. 12




       10
         W. Va. Code § 42-1-11, in part. We note that this statute is identical to Art. II, §
2-114 of the 2010 Uniform Probate Code.
       11
            Id. (Emphasis added).

        See Joshua Hamlet, Neglecting Responsibilities: The Uniform Probate Code’s
       12

Failure to Address Child Maltreatment and Poverty, 28 J.L. & Pol’y 195 (2019)
                                               7
              For these reasons, I firmly believe that our holding is the best representation

of Legislative intent based on the relevant statute and concur in the judgment of the Court

reversing the order of the circuit court.




(discussing cases and stating that Uniform Probate Code has been successful in some
circumstances in fulfilling its purpose of barring abusive/neglectful parents from inheriting
from the children they mistreated).
                                             8